Citation Nr: 1236677	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  06-07 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for stomach problems, including as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for sleep apnea, including as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for joint aches, including as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to May 1976, from September 1990 to May 1991, and from February to August 2003, including two tours in the Southwest Asia Theater of Operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied his claims for service connection for a right ankle disorder, stomach problems, sleep apnea, and joint aches. 

As support for these claims, he testified at a hearing at the RO in April 2008 before a local Decision Review Officer (DRO).

In December 2010, however, because they required further development before being decided on appeal, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.

Unfortunately, as still additional development is required concerning the claims for service connection for a right ankle disorder, sleep apnea, and joint aches, the Board is again remanding these claims to the RO via the AMC.  However, the Board is going ahead and deciding, indeed granting, the remaining claim for stomach problems.


FINDING OF FACT

The Veteran's stomach problems due to gastroesophageal reflux disease (GERD) began during his active military service and have persisted since.


CONCLUSION OF LAW

His stomach problems due to GERD were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, however, the Board is granting service connection for the claimed stomach disorder diagnosed as GERD.  Thus, the Board need not determine whether there is any failure to comply with the duty to notify and assist provisions of the VCAA because even if, for the sake of argument, this has occurred, it is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing such error, but, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of the claim).  There is no such possibility in this particular instance, so further discussion of VA's responsibilities is unnecessary.

II.  Service Connection

The Veteran filed a service-connection claim for stomach problems in February 2004, asserting that he started having his stomach problems after returning from overseas for the Persian Gulf War.  See April 2008 DRO hearing transcript.  He had two periods of service in the Persian Gulf War, from November 6, 1990 to April 16, 1991, and from April 4 to July 4, 2003, and which particular period he is referring to, or both, was not specified during his hearing, although he alluded to Jordan, which was during his second period of service.  However, his medical records establish he had stomach-related complaints even prior to his second period of Persian Gulf War service, and he later stated during a VA examination in May 2011 that he had first noticed stomach problems after returning from the Persian Gulf War in 1991, so following his first period of Persian Gulf War service.

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

But aside from the general statutes and regulations providing for service connection, the law also provides for compensation for a Persian Gulf Veteran with a qualifying chronic disability that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period. 38 U.S.C.A. § 1117.


A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of any of the following):  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms, i.e., chronic fatigue syndrome (CFS), fibromyalgia, irritable bowel syndrome (IBS); or (3) any diagnosed illness that VA determined by regulation to warrant presumptive service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Regulations clarify that there must be "objective indications of a qualifying chronic disability," which include both "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical, indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period.  38 C.F.R. § 3.317(a)(4).  Signs or symptoms that may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to:  fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 U.S.C.A. § 3 .317(b).

Finally, the claimed chronic disability must have been manifest during active service in the Southwest Asia Theater of operations or manifest to a compensable degree by December 31, 2016.  Effective October 16, 2012, VA adopted an interim final rule that was published in the Federal Register on December 29, 2011.  76 Fed. Reg. 81,834.  The interim final rule amended 38 C.F.R. § 3.317 regarding compensation for disabilities suffered by Veterans who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  The amendment revised § 3.317(a)(1)(i) to extend the period during which disabilities associated with undiagnosed illnesses and medically unexplained chronic multi-symptom illnesses must become manifest in order for a Veteran to be eligible for compensation.  The period was extended to December 31, 2016.
In this final rulemaking, VA is also correcting the section title of § 3.317.  The provisions of this final rule shall apply to all applications for benefits that are or have been received by VA on or after December 29, 2011, or that were pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on December 29, 2011.

Compensation is not payable, however, if there is affirmative evidence that:  1) an undiagnosed illness was not incurred during active military service, 2) an undiagnosed illness was caused by a supervening event or condition, or 3) the illness is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  The disability must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory test.  38 C.F.R. § 3.317(a)(1)(ii).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

Active military, naval, and air service includes active duty (AD) and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, though not disease, incurred or aggravated in the line or duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).


The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Turning now to the facts of this particular case.  As noted the Veteran had three periods of active military service.  However, his DD Form 214 for his last period of service in 2003 notes that the total active duty recorded did not include annual or weekend training.  Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

Thus, it is not entirely clear whether and when the Veteran had any additional periods of qualifying service.  A February 1985 examination during his service, however, noted a small inguinal hernia.  An October 1990 service treatment record (STR) shows a physical profile for left inguinal hernia repair.  He also complained of constipation.  He denied any stomach pain in April 1991 during his Southwest Asia Demobilization/Redeployment Medical Evaluation.  But according to a subsequent March 1994 quadrennial National Guard treatment record, he complained of frequent indigestion.  Another March 1994 Army National Guard STR also shows a diagnosis of right inguinal hernia recurrence.  A November 1994 Gulf War Illness evaluation notes his complaints since his deployment to Saudi Arabia from November 1990 to April 1991.  He described indigestion as his "stomach hurting and burping," mostly after eating certain kinds of food, relieved by Maalox, Tums, or soda and water.  The episodes occurred about once a month.  In January 1995, an Army National Guard hospitalization record noted his complaints of infrequent indigestion after eating certain types of food.  An upper gastrointestinal (GI) study revealed moderate gastroesophageal reflux, and he was diagnosed with mild dyspepsia and possible congenital gastrointestinal mal-rotation.

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the Federal military when they are formally called into the military service of the United States [and a]t all other times...serve solely as members of the State militia under the command of a state governor."  See Allen v. Nicholson, 21 Vet. App. 54, 57 (2007). "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.

So to establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service (such as a period of AD) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during his INACDUTRA.  Id.

After service, a March 2005 VA treatment record shows a diagnosis of GERD.  The Appellant also reported a history of hernia.

The Board remanded this claim in December 2010 so that a medical nexus opinion could be provided addressing whether the Veteran's stomach problems were related to his military service, either on account of the symptoms noted in service or, alternatively, a manifestation of the type of disability contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as indicative of undiagnosed illness.

He resultantly had this examination in May 2011.  He reported noticing acid reflux problems since returning from the Gulf War in 1991.  He denied having had any tests, including upper GI series, which he could remember.  He stated that he was taking over-the-counter antacid Rolaids and Pepcid all the time for his reflux symptoms, but that omeprazole also had been prescribed, which he had been taking daily.  This had been helping with his symptoms and they were under control; he did not use any additional antacids.  Nonetheless, he described occasional nausea and vomiting.  The examiner noted that, as indicated in the Board's remand, an Army National Guard report in January 1995 revealed frequent indigestion and an upper GI series had revealed moderate gastroesophageal reflux.  The Veteran consequently had been diagnosed with mild dyspepsia and possible congenital gastrointestinal malrotation.  Another undated report revealed diagnoses that included dyspepsia.

An upper GI series performed as part of the May 2011 examination was normal.  The diagnosis of GERD was confirmed, however.  The examiner noted that the current symptoms were under control with Prilosec taken twice daily.  He also noted the Veteran had given a history of having symptoms of esophageal reflux since returning from AD in 1991 and reported using antacids from over-the-counter all the time.  His Army National Guard report in January 1995 revealed frequent indigestion and moderate GERD, dyspepsia, and mild duodenitis.  He reported that his symptoms were presently under significant control with his current medications prescribed.  Considering this history and examination findings it was the examiner's opinion that the Veteran's GERD, although well-controlled with medications now, was at least as likely as not related to the symptoms of dyspepsia for which he was using over-the-counter antacids constantly as described in the Army National Guard examination in 1995 with the upper GI series at that time revealing moderate gastroesophageal reflux.  However, his current upper GI series was normal and his reflux symptoms well under control with medications.

Initially, the Board points out that since the Veteran's stomach problems have been attributed to a known clinical diagnosis, namely, GERD, further analysis of whether the claimed condition is of the type contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as indicative of undiagnosed illness is unwarranted.

The Board also notes that since his periods of annual and weekend training are not delineated in his military personnel file, or VA claims file, it is unclear whether the diagnosis of GERD in 1995 was while he was on ACDUTRA or INACDUTRA.  This is significant because GERD is a disease and, thus, only warrants service connection if it can be attributed to a period of AD or ACDUTRA.  See 38 C.F.R. § 3.6(a).  But, ultimately, the Board is resolving all reasonable doubt in the Veteran's favor and concluding he first experienced these claimed stomach problems during a period of qualifying service.  He expressly stated during his Persian Gulf War examination in November 1994 that he had experienced frequent indigestion since returning from the Persian Gulf War in 1991, and the VA compensation examiner in May 2011 also notes the Veteran's complaints of stomach problems since 1991, so dating back to the same point in time.  The Board therefore finds that the Veteran's GERD, since diagnosed, is related to his military service and, hence, a service-connected disability.  Service connection is permissible for a disease, as here, initially diagnosed after service when the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In making this determination, the Board recognizes that the Veteran is competent to report having experienced frequent indigestion during his service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits).

Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  This knowledge comes to a witness through use of his senses - that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).

Moreover, the Board finds no reason to doubt the Veteran's credibility in reporting that he had frequent indigestion during his service, and that he has continued to during the years since, particularly because he complained of this while in service, as reflected in his STRs, and seeing as though he has continued to experience nausea and vomiting during the years since to establish chronicity of the symptoms in service and, in turn, link his GERD to those symptoms in service, especially since corroborated by the VA compensation examiner's opinion.  As already alluded to, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity (permanency) of injury in service to, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The Veteran's records also are internally consistent, as evidenced by his STRs and post-service treatment records, which both document the complaints of indigestion, nausea, and vomiting, and establish a post-service diagnosis of GERD in 2005, so relatively soon after the conclusion of his third and final period of service in 2003.  Further, the Board finds that it is facially plausible that the symptoms he describes resulted in his continued treatment for stomach-related problems and issues since service.  As such, the Board finds that his statements are not only competent, but also credible and thus ultimately probative, so add weight to his overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

Finally, the Board finds it especially significant that the May 2011 VA compensation examiner on remand concluded the Veteran's GERD was at least as likely as not related to his symptoms during military service.  There need only be this likelihood (at least 50-percent probability); an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

This VA examiner noted the Veteran's history and lay statements concerning his stomach problems and based the opinion on a review of this evidence.  As the opinion was fully informed, fully articulated, and supported by a reasoned analysis, the Board assigns a lot of probative value to this examiner's opinion.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Here, there certainly is as much probative evidence favoring the claim as there is against it, so the claim must be granted.


ORDER

The claim for service connection for stomach problems, diagnosed as GERD, is granted.


REMAND

Before addressing the remaining claims on appeal, the Board finds that additional development of them is required.

As noted in the Board's previous remand, the Veteran asserts that he developed a chronic right ankle disorder from a bad sprain during service.  See April 2008 DRO hearing transcript.  The Veteran's assertions appear to be credible.  A fellow serviceman confirms that while they were both playing in a basketball game during service, the Veteran went up for a rebound and twisted his right ankle.  See buddy statement from T.P., dated in March 2009.

Indeed, during active military service, a July 2003 STR of a physical therapy consultation confirms treatment for a right ankle sprain from the Veteran playing basketball and twisting this ankle after jumping.  The diagnosis was right ankle pain from inversion ankle sprain.  And a July 2003 radiology report from the Martin Army Community Hospital indicated there resultantly was soft-tissue swelling in this ankle.

The Board determined in its previous remand that additional medical comment was needed to assist in making the medical determination as to whether the Veteran's claimed right ankle disorder is related to his military service (and that injury in service in particular) or, alternatively, whether the claimed condition was instead of the type contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as indicative of undiagnosed illness.


A VA examination consequently was provided in May 2011.  With respect to this right ankle disorder, the Veteran reported having injured this ankle with a history of sprain in March 2003.  He indicated the ankle was wrapped and he was given Motrin.  He reported that when he walked for a long period of time he noticed some pain along the anterolateral aspect of this ankle (the report notes the left ankle, but this seems to be in error), which is described as sharp at a level of 8 out of 10.  He used a left knee brace and a wedge for his left foot and also used a cane for his left knee problems.  The examiner noted that the physical therapy consultation from July 2003 at Fort Benning indicated a right ankle sprain with residual swelling.  
X-rays showed mild soft-tissue swelling over the lateral malleolus with no bony changes.  A November 2004 Army National Guard Gulf War evaluation notes joint pain, but there were no X-rays of the right ankle provided.

Physical examination of this ankle during the May 2011 VA examination revealed no swelling or effusion.  There also was just very minimal tenderness observed around the lateral malleolar area, and the range of motion was normal.  There was slight pain with inversion of this ankle, but repeat range of motion produced no additional limitation of joint range of motion nor any additional pain, fatigue, lack of endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  There were no other abnormalities of this ankle.  However, X-ray examination did note a small calcaneal spur on this ankle, although the X-rays were otherwise unremarkable.  The diagnosis was history of right ankle sprain in 2003 and a small calcaneal spur.  It was noted that functional loss due to pain or functional impairment was minimal.  The examiner commented that no chronic problems related to the right ankle had been documented or noted from the Veteran's records and that he had just minimal problems with this ankle.  He complained of pain with excess walking.  It therefore was the opinion of this examiner that the current right ankle symptoms with a small calcaneal spur were less likely than not related to the right ankle sprain during the Veteran's service in July 2003.  So this examiner both seemingly questioned whether there is even any current right ankle disability of significance and, even to whatever limited extent there is, disassociated it from the spraining of this ankle while in service.


This examiner's opinion, however, appears to rely largely on the absence of treatment for this claimed disability since that sprain in service.  However, the Board has determined that the Veteran's statements regarding the symptoms associated with his right ankle are credible, and he has stated that he has suffered from right ankle pain since that injury in service.  The essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not continuous treatment for the symptoms.  If an examiner renders a negative opinion based on the absence of treatment or complaints in service or since service, and 1) there is competent lay evidence of in-service incurrence or continuity of symptomatology since service, and 2) the Board has found the lay evidence credible, then the opinion is based on an inaccurate factual premise because there is evidence of in-service complaints and/or post-service complaints.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

So while it is certainly permissible for an examiner to consider the absence of treatment as one factor for disassociating a claimed disability from the Veteran's military service, he cannot cite this as the only or sole factor in ruling out this alleged cause-and-effect correlation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

For this reason, the Board finds that a supplementary opinion is warranted to determine whether the Veteran's present right ankle calcaneal spur and minimal functional impairment are related to his history of sprain in the military.  The examiner also must keep in mind that etiology of this disorder is the only concern at the moment, not its severity since that only becomes a concern if it is determined the disability is related to the Veteran's military service, i.e., service connected, so as to in turn require assigning a disability rating for it.

In addition the opinion should consider whether any right ankle disorder has been aggravated by the Veteran's service-connected left knee or ankle disability or right knee disability.  See 38 C.F.R. § 3.310(a) and (b), permitting service connection on this alternative secondary basis for disability that his proximately due to, the result of, or aggravated by service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran also asserts that, after leaving Iraq, he began having difficulty falling asleep, started snoring a lot (even if he got to sleep), and resultantly was always sluggish.  And while he admits these symptoms since have improved somewhat, he continues to have tiredness and sluggishness.  See the report of his May 2008 VA examination.

The evidence shows he has received a diagnosis of obstructive respiratory sleep apnea, so there is an apparent explanation for his past sleep disturbances.  See May 2008 VA examination report and August 2005 Springhill Memorial Hospital sleep lab report.

The Board remanded this claim in December 2010 so that a medical nexus opinion could be provided addressing whether his sleep disturbance was related to his military service or, alternatively, a manifestation of the type of disability contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as indicative of undiagnosed illness.

A medical opinion was provided in May 2011.  After examining the Veteran the examiner diagnosed him with obstructive sleep apnea reportedly since 2005.  He had been using continuous positive airway pressure (CPAP) with significant improvement of his symptoms of hypersomnolence, fatigue, and tiredness.  The examiner determined that none of the sleep apnea symptoms were noted in the military and that it was not an undiagnosed illness or related to active military duty.


Once again, though, the examiner does not appear to consider the Veteran's lay statements and testimony regarding the symptoms he experienced in service.  Specifically, he stated that after returning from Iraq he began having difficulty falling asleep and started snoring a lot (even if he got to sleep), and resultantly was always sluggish.  He further stated that he continued to have these symptoms after service, although they improved somewhat with treatment.  The Board has not found any reason to refute the credibility of his assertions and he is competent to state that he started having difficulty falling asleep and snoring and felt sluggish while in service.  Therefore, the Board cannot rely on a medical opinion that does not consider his competent and credible reports of continued symptomatology since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Reonal v. Brown, 5 Vet. App. 4458, 460-61 (1993).  

As well, he asserts that he started having joint aches after returning from overseas from the Persian Gulf War, which he attributes to an undiagnosed illness.  See April 2008 DRO hearing transcript.

A November 1994 Army National Guard Gulf War evaluation notes his complaints of joint pain, swelling and stiffness, especially in his fingers. He was diagnosed with polyarthralgia-arthritis of unknown etiology.  The same findings were reported in January 1995.  The STRs also note he was evaluated for carpal tunnel syndrome at some point.

The Board remanded this claim in December 2010 so that a medical nexus opinion could be provided addressing whether his complaints of joint pain were related to his military service or, alternatively, the type of disability contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as indicative of undiagnosed illness.

A medical examination was provided in May 2011.  The Veteran stated that he had first noticed hand joint pain when returning from Iraq in 2003 and that he also had noticed swelling and stiffness, which came at different times.  In addition he described some tingling and numbness in both hands and was granted service connection for right cervical radiculopathy.  Because of these symptoms he indicated that he has a poor grip.  After physically examining the Veteran the diagnosis was bilateral hand joint pain and stiffness with early degenerative joint disease (i.e., arthritis) of the hands.  The functional loss due to pain or functional impairment was mild.  In providing an opinion on the etiology of the hand complaints the examiner noted that stiffness and pain in the hand joints was noted on an Army National Guard examination in November 1994.  There was none noted during active duty.  X-rays were normal.  There were no chronic problems involving the Veteran's hands documented in the record.  He had some right sided cervical radiculopathy problems that were already service connected.  The examiner's opinion therefore was that the stiffness and pain was most likely from mild early arthritis of the hand joints and was not related to military service or any undiagnosed illness.

The examiner's opinion is based on the fact that there was no record of treatment in service or chronic problems documented in the record.  However, the Veteran has stated that he first noticed his joint pain after his return from Iraq in 2003 and has continued to experience these symptoms.  The Board has not found reason to doubt his statements in this regard, and he is competent to state that he experienced joint pain in service and has continued to since.  Thus, the Board cannot rely on a medical opinion that finds that the current mild early arthritis in his hands is not related to his military service on the basis of no recurring treatment.  The issue is chronic symptoms, not chronic treatment.  Once again, the examiner does not appear to consider the Veteran's lay statements regarding the symptoms he experienced in service.  Specifically, he stated that after he returned from Iraq he began having joint pain.  He further stated that he continued to have these symptoms after service, although they improved somewhat with treatment.  The Board has not found any reason to refute the credibility of his assertions and he is competent to state that he started having joint pain in service.  Therefore, the Board cannot rely on a medical opinion that does not consider his competent and credible reports of continued symptomatology since service.  See 38 C.F.R. § 3.303(b); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Reonal v. Brown, 5 Vet. App. 4458, 460-61 (1993).  For this reason, a supplementary opinion is warranted with respect to his joint pain claim, as well.

Accordingly, these other claims are REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for a VA orthopedic examination to address his right ankle disorder and chronic joint pain (primarily in his hands).  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be performed.

Following examination of the Veteran, the examiner should provide a comprehensive assessment of the presence of any disorders of the right ankle or chronic joint pain, i.e., calcaneal spur, early degenerative joint disease, carpal tunnel syndrome, etc.  

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any right ankle disorder had its clinical onset during active service or is related to any 
in-service disease, event, or injury, including the sprain in July 2003.  

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current right ankle disorder was caused by the Veteran's service-connected right or left knee disabilities, or the left ankle disability.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current right ankle disorder was aggravated by the Veteran's service-connected right or left knee disabilities, or the left ankle disability.  If so, please state, to the extent possible, the baseline level of severity of the right ankle disorder before the onset of aggravation.  

(d)  Whether it is at least as likely as not (50 percent or greater probability) that any disability involving joint pain (including any early degenerative arthritis in the hands) had its clinical onset during active service or is related to any in-service disease, event, or injury.  

Please review the Veteran's lay statements regarding his history of pain in the right ankle since the injury in service documented in the STRs in July 2003.  Please also consider his complaints of joint pain since his return from Iraq in 2003 that the Board have found competent and credible.  

The examiner must provide a comprehensive report including complete rationales for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.  If after conducting the examination, any of the above questions cannot be answered without resorting to mere speculation, the examiner must state why this is so, as merely indicating he/she cannot comment will not suffice.

2.  Also schedule the Veteran for a VA sleep apnea examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be performed.


The examiner should provide an opinion as to the whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its clinical onset during his active military service or is related to any in-service disease, event, or injury.  

Please review the Veteran's lay statements regarding his history of sleep difficulties and snoring in service and continued symptomatology since service, which the Board have found competent and credible.  

The examiner must provide a comprehensive report including complete rationales for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.  If after conducting the examination, any of the above questions cannot be answered without resort to speculation, the examiner must state why this is so, as merely stating he/she cannot comment will not suffice.

3.  Ensure the reports of these examinations contain responses to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate these remaining claims in light of this and any other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


